Exhibit 10.1 (a)

 

LOGO [awc_corp-logo276x71.jpg]





EMPLOYMENT AGREEMENT

                THIS AGREEMENT is made as of September 1, 2008, between Mr. Kent
Guichard, (the “Employee”) and American Woodmark Corporation, a Virginia
corporation (the “Company”).

                WHEREAS, the Company desires to assure that it will have the
benefit of the continued service and experience of the Employee, who is an
integral part of the Company’s senior management, and the Employee is willing to
enter into an agreement to such end upon the terms and conditions set forth in
this Agreement.

                WHEREAS, the Company and the Employee each desire that this
Agreement replace and supersede the Employment Agreement, dated as of November
15, 2007 (the “Prior Employment Agreement”), between the Company and the
Employee.

                NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements herein contained, the parties agree as follows:

                 1.    Employment.    The Company hereby employs the Employee
and the Employee hereby accepts employment upon and agrees to the terms and
conditions set forth herein.

                 2.    Term.    The term of employment under this Agreement (the
“Term”) shall commence upon the execution of this Agreement and end on December
31, 2009; provided, however, that beginning on January 1, 2010, and each January
1 thereafter, the Term of this Agreement shall automatically be extended for one
additional calendar year unless, on or before November 1 of the preceding
calendar year, either party gives notice that employment under this Agreement
will not be so extended; and further provided that if a Change of Control (as
defined below) occurs during the original or extended Term of this Agreement,
this Agreement shall continue in effect for a period of 24 months beyond the
month in which the Change of Control occurred. This Agreement shall replace and
supersede the Prior Employment Agreement, and the Prior Employment Agreement
shall be terminated with no further force or effect, as of the date of this
Agreement.

                Notwithstanding the foregoing, this Agreement shall terminate
immediately upon the Employee’s death, disability, retirement or voluntary
resignation, as provided in Section 7(c).

               3.   Compensation.

                     (a)     Salary.   During the Employee’s employment
hereunder, the Company shall pay the Employee for all services rendered by the
Employee a base salary at an annual rate of at least $550,000, with annual
adjustments as the Board of Directors of the Company (the “Board”) or the
Compensation Committee of the Board (the “Committee”) may approve from time to
time. Such salary shall be payable to the Employee in accordance with the
Company’s usual payroll practices for salaried employees.

                     (b)     Annual Cash Bonus.   In addition to base salary,
the Employee shall be eligible to participate in the Company’s annual incentive
program with a bonus opportunity of between 0% and 150% of the Employee’s base
salary. The actual amount of such bonus for any fiscal year shall be related to
the achievement of certain performance objectives to be set at the beginning of
each fiscal year by the Committee. Nothing in this Agreement, however, shall be
construed as a guarantee of an annual payment of an annual cash bonus. The
annual bonus, if any, shall be paid to the Executive in a single lump sum as
soon as reasonably practicable following the end of the fiscal year to which it
relates, but in no event later than 90 days after the end of the end of such
fiscal year.

                     (c)     Other Executive Compensation Benefits.   The
Employee shall also be eligible for any other executive compensation policies,
benefits, plans, or programs as are afforded generally by the Company from time
to time to its senior personnel, including but not limited to grants of stock
options and shareholder value units and participation in the American Woodmark
Corporation Pension Restoration Plan. Nothing in this Agreement, however, shall
be construed as a guarantee that the Board or the Committee will approve any
level of such benefits that are at the sole discretion of the Board or the
Committee.



                     (d)     Other Salaried Benefits.   The Employee shall also
be eligible for any employee benefit plans, policies, or programs as are
generally available from time to time to other salaried employees of the
Company.

                 4.    Duties.    The Employee shall in general supervise and
control all of the business and affairs of the Company and in general shall
faithfully and to the best of his ability perform all duties incident to the
offices of President and Chief Executive Officer of the Company and such other
duties and responsibilities as may be reasonably assigned by the Board.

                 5.   Extent of Services.    During the Employee’s employment
hereunder, the Company expects and the Employee agrees that the Employee shall
devote sufficient time, attention and energy to the business of the Company so
as to adequately fulfill his assigned duties and responsibilities. Furthermore,
the Company and the Employee agree that the business of the Company shall take
reasonable priority over any other active business engaged in by the Employee.

               6.   Restrictive Covenants.

                     (a)     Non-competition Restriction.   Except with the
prior written consent of the Company, the Employee shall not, either during his
employment hereunder or for the period of time after termination of his
employment hereunder during which the Employee accepts severance payments
pursuant to Section 7(b) (if applicable), directly or indirectly manage,
operate, control, be employed by, participate in, consult with, render services
to, or be connected in any manner with the management, operation, ownership or
control of any business or venture in competition in the United States with the
business of the Company. For purposes of this Section 6(a), a business or
venture shall be deemed to be in competition with the business of the Company if
that business or venture or any of its affiliates manufactures, distributes, or
otherwise engages in the design, sale, or transportation of cabinets for
residential use, including but not limited to, such cabinet products intended
for primary use in the kitchen or bathroom. Nothing in this Section 6(a),
however, shall prohibit the Employee from owning securities of the Company or
from owning as an inactive investor up to 5% of the outstanding voting
securities of any issuer that is listed on the New York Stock Exchange, American
Stock Exchange or NASDAQ Stock Market or any of their respective successors. If
the Employee directly or indirectly manages, operates, controls, is employed by,
participates in, consults with, renders services to, or is connected in any
manner with the management, operation, ownership or control of any business or
venture that is in competition in the United States with the business of the
Company, the Company shall be entitled to immediately terminate any and all
severance payments being made to Employee pursuant to Section 7(b), if any, and
any other benefits to which the Employee would otherwise be entitled under this
Agreement.

                     (b)     Non-solicitation Agreement.   Except with the prior
written consent of the Company, the Employee shall not directly or indirectly
seek to employ, entice away or in any other manner persuade or attempt to
persuade any person employed by the Company or any of its subsidiaries to leave
the employ of any of them. Notwithstanding the foregoing, if any person employed
by the Company or any of its subsidiaries who is not an officer, vice president,
regional sales manager or operations manager of the Company or its subsidiaries
actively seeks out the Employee and initiates contact with the Employee for
purposes of obtaining employment with the Employee at the Employee’s then place
of business, such action shall not constitute a violation of this provision. The
provisions of this Section 6(b) shall remain in full force and effect for a
period of 18 months after the end of the Term.

                     (c)     Confidential Information.   The Employee further
agrees to keep confidential, and not to use for his personal benefit or for any
other person’s benefit, any and all proprietary information received by the
Employee relating to inventions, products, production methods, financial
matters, sources of supply, markets, marketing methods and customers of the
Company in existence on the date hereof or developed by or for the Company
during the Term. This Section 6(c) shall remain in full force and effect after
the Term without limit in point of time, but shall cease to apply to information
that legitimately comes into the public domain.

                     (d)     Specific Enforcement.   It is agreed and understood
by the parties hereto that, in view of the nature of the business of the
Company, the restrictions in Sections 6(a), (b) and (c) above are reasonable and
necessary to protect the legitimate interests of the Company, monetary damages
alone are not an adequate remedy for any breach of such provisions, and any
violation thereof would result in irreparable injuries to the Company. The
Employee therefore acknowledges that, in the event of his violation of any of
such restrictions, the Company shall be entitled to obtain from any court of
competent jurisdiction preliminary and permanent injunctive relief as well as
damages and an equitable accounting of all earnings, profits and other benefits
arising from such violation, which rights shall be cumulative and in addition to
any other rights or remedies to which the Company may be entitled.

                     (e)     Extension.   If Employee breaches Section 6(a)
above, the duration of the period identified shall be computed from the date he
resumes compliance with the covenant or from the date Employer is granted
injunctive or other equitable relief by a court of competent jurisdiction
enforcing the covenant, whichever shall first occur, reduced by the number of
days Employee was not in breach of the covenant after termination of employment,
or any delay in filing suit, whichever is greater.




               7.   Termination of Employment and Severance Payments.

                     (a)     Termination by the Company for Cause.   During the
Term, the Company may terminate the Employee’s employment under this Agreement
at any time for Cause (as hereinafter defined) upon written notice specifying
the Cause and the date of termination. Payments under this Agreement shall cease
as of the date of termination for Cause. For purposes of this Agreement, “Cause”
means neglect of duty which is not corrected after 90 days’ written notice
thereof; misconduct, malfeasance, fraud, or dishonesty which materially and
adversely affects the Company or its reputation in the industry; or the
conviction for, or the entering of a plea of nolo contendere to a felony or a
crime involving moral turpitude.

                     (b)     Termination by the Company without Cause or
Decision by the Company to not Extend the Term.   During the Term, the Company
may terminate the Employee’s employment under this Agreement at any time for any
reason other than Cause upon written notice specifying the date of termination.
If on an effective date that is during the Term, the Company terminates the
Employee’s employment for reasons other than Cause (which includes but is not
limited to termination by the Company for what the Company believes to be Cause
when it is ultimately determined that the Employee was terminated without Cause)
or the Company notifies the Employee in accordance with Section 2 that it has
decided not to extend the Term of the Agreement, then the Company shall pay to
the Employee for a period of 24 months severance payments equal in total to 2.00
times the sum of (i) the Employee’s annual base salary in effect on the
effective date of the termination of the Employee’s employment or, if greater,
the Employee’s largest annual base salary rate in effect during the Term of this
Agreement, plus (ii) an amount equal to 90% times the base salary as determined
in Section 7(b)(i) of this Agreement. Subject to payment timing requirements of
subsection (f) below which may cause a delay in payments for the Employee,
severance payments shall be made every two weeks for the 24 month period in
accordance with the Company’s usual payroll practices for salaried employees
beginning with the payroll period immediately following the Employee’s
termination of employment. Notwithstanding the foregoing, if the Company
terminates the Employee’s employment for reasons other than for Cause, or the
Company notifies the Employee in accordance with Section 2 that it has decided
not to extend the Term of the Agreement and such termination date or last day of
the Term of the Agreement is within either (i) three months before a Change in
Control, or (ii) one year after Change in Control, then the Employee shall
receive the severance benefit under Section 7(e) rather than and in lieu of any
amounts payable under this Section 7(b). The severance benefit payable pursuant
to the preceding sentence shall be paid at the time and form set forth in
Section 7(e).

                     (c)     Termination in Event of Death, Disability,
Retirement or Voluntary Resignation by the Employee.   If the Employee dies,
becomes disabled, or retires during the Term, or if the Employee voluntarily
terminates his employment during the Term under circumstances to which Section
7(d) does not apply, his employment under this Agreement shall terminate
immediately and payment of his base salary hereunder shall cease as of the date
of termination; provided, however, that the Company shall remain liable for
payment of any compensation owing but not paid as of the date of termination for
services rendered before termination of employment. For purposes of this
Agreement, the Employee shall be deemed to be disabled if the Employee (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.

                     (d)     Termination on Change of Control.   By delivering
15 days’ written notice to the Company, the Employee may terminate his
employment under this Agreement for any reason at any time within two years
after a Change of Control. For purposes of this Agreement, “Change of Control”
means an event described in (i), (ii), (iii), or (iv), subject to the
requirements of (v) and (vi):  

          (i)     The acquisition by a Group of Beneficial Ownership of 30% or
more of the Stock or the Voting Power of the Company, but excluding for this
purpose: (A) any acquisition of Stock by the Company (or a subsidiary), or an
employee benefit plan of the Company; (B) any acquisition of Stock by management
employees of the Company; or (C) the ownership of Stock by a Group that owns 30%
or more of the Stock or Voting Power of the Company on the date of this
Agreement; provided, however, that the acquisition of additional Stock by any
such Group other than management employees in an amount greater than 5% of the
then outstanding Stock shall not be excluded and shall constitute a Change of
Control.


          (ii)     Individuals who constitute the Board of Directors of the
Company on the date of this Agreement (the “Incumbent Board”) cease to
constitute at least a majority of the Board of Directors of the Company,
provided that any individual who becomes a director of the Company subsequent to
the date of this Agreement, whose election, or nomination for election by the
Company’s shareholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (the “Act”),
or any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall not be deemed a member of the
Incumbent Board;


          (iii)     Approval by the shareholders of the Company of a
reorganization, merger or consolidation, in each case, in which the owners of
100% of the Stock or Voting Power of the Company do not, immediately following
such reorganization, merger or consolidation, beneficially own, directly or
indirectly, more than 50% of the outstanding shares of common stock or Voting
Power of the corporation or other entity resulting from such reorganization,
merger or consolidation.



          (iv)     A complete liquidation or dissolution of the Company or the
sale or other disposition of all or substantially all of the assets of the
Company.


          (v)     For purposes of this Agreement, “Group” means any individual,
entity or group within the meaning of Section 13(d)(3) or 14(d)(2) of the Act;
“Beneficial Ownership” has the meaning in Rule 13d-3 promulgated under the Act;
“Stock” means the then outstanding shares of common stock of the Company; and
“Voting Power” means the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors.


          (vi)     Notwithstanding anything in this paragraph (d) to the
contrary, a “Change in Control” shall not have occurred under this Agreement
unless the event also meets the requirements of a “change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of assets of a corporation” under Treasury Regulation
1.409A-3(i)(5).


                     (e)     Severance Payments.   If the Employee terminates
his employment within two years after a Change of Control pursuant to Section
7(d), or if the Company terminates the Employee’s employment for any reason
other than Cause (as defined in Section 7(a)) either within three months before
or within two years after a Change of Control, the Employee shall be entitled to
a severance payment under this Section 7(e) in an amount equal to 2.99 times the
sum of (i) the Employee’s annual base salary in effect at the termination of
employment or, if greater, the Employee’s largest annual base salary rate in
effect during the Term of this Agreement, plus (ii) an amount equal to 90% of
the base salary determined in Section 7(e)(i) of this Agreement. Subject to
payment timing requirements of subsection (f) below which may cause a delay in
the payments to the Employee, this severance payment shall be made to the
Employee in a single lump sum within 10 business days of the date of the
Employee’s termination of employment. Notwithstanding the preceding sentence, if
the independent accountants acting as auditors for the Company on the date of
the Change of Control determine that such single payment, together with other
compensation received by the Employee that is contingent on a Change of Control,
would constitute “excess parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), (as well as any
successor or similar sections thereof), subject to the excise tax provisions of
Code Section 4999 (as well as any successor or similar sections thereof), the
Employee shall be entitled to receive from the Company, in addition to any other
amounts payable hereunder, a lump sum payment equal to 100% of such excise tax,
plus an amount equal to the federal and state income tax, FICA, and Medicare
taxes (based upon Employee’s projected marginal income tax rates) on such lump
sum payment. The amounts under the preceding sentence shall be paid to Executive
as soon as may be practicable after such final determination is made and in all
events shall be made no later than the end of Executive’s taxable year next
following his taxable year in which he remitted the related taxes.

                     (f)     Payment Timing.    The parties anticipate that the
Employee will be a “specified employee” as defined in Section 409A of the Code
at a termination. The determination of whether the Employee is a specified
employee shall be determined under the policy established by the Company. In the
event that the Employee is a specified employee at the termination and the
termination is described in clause (b), (c) or (e), any amount due or payable
other than on account of death or disability under paragraphs (b), (c) or (e)
within the six months after the termination shall be paid in a lump sum payment
on the first business day that is more than six months after the termination.

                     (g)     Separation from Service.   Notwithstanding anything
in this Agreement to the contrary, the Employee’s employment shall be deemed to
have terminated if, and only if, such termination constitutes a “separation from
service” within the meaning of Section 409A of the Code.

                 8.   Vacation.    During the Term, the Employee shall be
entitled to a vacation in each calendar year in accordance with the Company’s
policy; during this vacation, his compensation shall be paid in full.

                 9.   Insurance.    In accordance with Section 3(d), while he is
employed by the Company, the Employee and his eligible dependents as insureds
shall be eligible to be covered under existing insurance policies on the same
terms and conditions as offered to all full-time salaried employees. In
accordance with Company policy, coverage under the Company’s insurance policies
terminates on the date that employment terminates. If the Company terminates the
Employee’s employment during the Term of this Agreement for any reason except
Cause, or if the Employee terminates his employment within two years following a
Change of Control as contemplated by Section 7(d), the Company shall reimburse
the Employee for the required COBRA premiums, to the extent the Company
subsidizes the group medical plan premium for active salaried employees, for a
period not to exceed 18 months so long as the Employee is not eligible for
coverage under any other group medical plan. If the Employee becomes eligible
for coverage under another group medical plan, the Company shall cease
reimbursement for COBRA premiums on the date the Employee first becomes eligible
for coverage under the other plan. The Company’s reimbursement for COBRA
premiums shall include a separate reimbursement amount for the Employee’s tax
liability on the COBRA premiums at the Employee’s incremental tax rate (the
“Gross-up Amount”). The Gross-up Amount shall be paid by the Company to the
Employee by March 15 of the calendar year following the calendar year for which
such COBRA premiums are applied. Notwithstanding the foregoing, the Gross-up
Amount due or payable within six months after termination of employment shall be
paid in a lump sum payment on the first business day that is more than six
months after the termination. Nothing in this Section 9 shall be interpreted to
prohibit the Company from changing or terminating any benefit package or program
at any time and from time to time so long as the benefits hereunder, considered
in the aggregate, are comparable at any given time to the benefits provided to
similarly situated employees of the Company at that time.



 

                 10.   Notice.    All notices, requests, demands and other
communications hereunder shall be in writing and shall be effective upon the
mailing thereof by registered or certified mail, postage prepaid, and addressed
as set forth below:

a.

 

If to the Company:

 

 

 

 

 

Mr. Jon Wolk

   

Vice President & Chief Financial Officer

   

American Woodmark Corporation

   

3102 Shawnee Drive

   

Winchester, VA 22601

 

 

 

b.

 

If to the Employee:

 

 

 

 

 

Mr. Kent Guichard

   

104 Katie Lane

   

Winchester, VA 22601

   



Any party may change the address to which notices are to be sent by giving the
other party written notice in the manner herein set forth.

                 11.   Waiver of Breach.    Waiver by either party of a breach
of any provision of this Agreement by the other shall not operate as a waiver of
any subsequent breach by such other party.

                 12.   Entire Agreement.    This Agreement contains the entire
agreement of the parties in this matter and supersedes any other agreement, oral
or written, concerning the employment or compensation of the Employee by the
Company. It may be changed only by an agreement in writing signed by both
parties hereto.

                 13.   409A Compliance.   The parties intend that this Agreement
be administered in compliance with Section 409A of the Code and the regulations
thereunder.

                 14.   Governing Law.   This Agreement shall be governed by the
laws of the Commonwealth of Virginia, without regard to its choice of law
provisions.

                 15.   Benefit.   This Agreement shall inure to the benefit of,
and shall be binding upon, and shall be enforceable by and against the Company,
its successors and assigns, and the Employee, his heirs, beneficiaries and legal
representatives.



 

                 16.   Invalid Provisions.   It is not the intention of either
party to this Agreement to violate any public policy, or any statutory or common
law. If any sentence, paragraph, clause or combination of the same in this
Agreement is in violation of the law of any State where applicable, such
sentence, paragraph, clause or combination of the same shall be void in the
jurisdictions where it is unlawful, and the remainder of the Agreement shall
remain binding on the Parties. However, the Parties agree, and it is their
desire that a court should substitute for each such illegal, invalid or
unenforceable covenant a reasonable and judicially-enforceable limitation in its
place, and that as so modified the covenant shall be as fully enforceable as if
set forth herein by the Parties themselves in the modified form.

                 IN WITNESS WHEREOF, the Employee and the Company have executed
this Agreement as of the day and year above written.

AMERICAN WOODMARK CORPORATION



 



 

By:

 

 

--------------------------------------------------------------------------------

          Mr. Jonathan Wolk    

      Vice President and Chief Financial Officer
      and Corporate Secretary

 

 

 

EMPLOYEE



 



 

By:

 

 

--------------------------------------------------------------------------------

          Mr. Kent Guichard           President and Chief Executive Officer